Case: 16-30191      Document: 00513727027         Page: 1    Date Filed: 10/20/2016




           IN THE UNITED STATES COURT OF APPEALS
                    FOR THE FIFTH CIRCUIT
                                                                          United States Court of Appeals
                                                                                   Fifth Circuit

                                    No. 16-30191                                 FILED
                                  Summary Calendar                        October 20, 2016
                                                                            Lyle W. Cayce
                                                                                 Clerk
UNITED STATES OF AMERICA,

                                                 Plaintiff-Appellee

v.

INNOCENT SAFARI NZAMUBEREKA,

                                                 Defendant-Appellant


                   Appeal from the United States District Court
                      for the Western District of Louisiana
                             USDC No. 1:13-CR-170-1


Before BENAVIDES, DENNIS, and PRADO, Circuit Judges.
PER CURIAM: *
       Innocent Safari Nzamubereka, a citizen of Rwanda, appeals his jury
convictions for two counts of conniving, conspiring, or taking any other action
designed to prevent or hamper, or with the purpose of preventing or
hampering, his departure from the United States pursuant to an outstanding
final order of removal in violation of 8 U.S.C. § 1253(a)(1)(C). He preserved his
claims regarding the sufficiency of the evidence, which we review de novo.


       * Pursuant to 5TH CIR. R. 47.5, the court has determined that this opinion should not
be published and is not precedent except under the limited circumstances set forth in 5TH
CIR. R. 47.5.4.
    Case: 16-30191      Document: 00513727027    Page: 2    Date Filed: 10/20/2016


                                  No. 16-30191

United States v. Ferguson, 211 F.3d 878, 882 (5th Cir. 2002). “[W]e view the
evidence in the light most favorable to the jury verdict and will affirm ‘if a
rational trier of fact could have found that the government proved all essential
elements of the crime beyond a reasonable doubt.’” United States v. Lankford,
196 F.3d 563, 575 (5th Cir. 1999) (quoting United States v. Castro, 15 F.3d 417,
419 (5th Cir. 1994)).
      Nzamubereka does not dispute that his asylum had been revoked
following his conviction for aggravated assault and that he was subject to a
valid final order of removal to Rwanda. He challenges only the sufficiency of
the evidence with respect to his mens rea. We have previously indicated that
a § 1253(a)(1)(C) violation requires proof that a defendant “knowingly”
prevented or hampered his removal. United States v. Diallo, 569 F. App’x 221,
221-22 (5th Cir. 2014). The indictment in this case charged that Nzamubereka
acted knowingly and willfully, and the district court defined both terms for the
jury. We need not resolve whether the statute requires “willful” as well as
“knowing” action because the evidence, viewed in the light most favorable to
the verdict, was sufficient to support a finding of both.
      Deportation officers testified that Nzamubereka was repeatedly warned
that failure to cooperate with his removal could result in criminal prosecution.
Despite these warnings, on the two occasions charged in the indictment,
Nzamubereka refused to sign a transit visa application necessary to remove
him to Rwanda via South Africa. Nzamubereka contends that the jury could
not have found that he acted knowingly or willfully because he reasonably (but
erroneously) believed that he still had asylum.        Government deportation
officers testified that they had explained to Nzamubereka why his belief was
incorrect and unsupported; the jury was entitled to credit that testimony and
to reject Nzamubereka’s proffered defense. Moreover, unlike the immigration



                                        2
    Case: 16-30191    Document: 00513727027    Page: 3      Date Filed: 10/20/2016


                                No. 16-30191

officials’ representations in Heikkinen v. United States, 355 U.S. 273, 279-80
(1958), the opaque Department of Homeland Security form regarding his
asylum status, which predated the final order of removal, does not negate a
finding of knowing and willful action as a matter of law.
      In light of the foregoing, the jury’s findings were a reasonable
construction of the evidence. Lankford, 196 F.3d at 575. We will not disturb
those findings on appeal. Id.
      AFFIRMED.




                                       3